NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



EDWIN J. MELENDEZ LOPEZ,           )
DOC #R90902,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                 Case No. 2D17-3745
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess, III, Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Michael Schaub,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, C.J., and KELLY and ATKINSON, JJ., Concur.